J. G. Groves, claiming that the Reinhardt Grain Company, a firm doing business at McKinney, Collin county, Tex., composed of Marvin Reinhardt, who resides in Collin county, Tex., and George Reinhardt, who resides in Cherokee county, Tex., was indebted to him in the sum of $180 for services rendered in selling grain for it, transferred his account against said parties, without guaranty, to W. T. Palmer, as collateral security for a debt owing said Palmer. Groves and Palmer reside in Falls county. Palmer brought suit on said account against appellant and J. G. Groves.
Appellant filed a plea of privilege, which was overruled by the court, and judgment rendered in favor of said Palmer against said Reinhardts and J. G. Groves for the sum of $150. Said Judgment was rendered in the county court on appeal from the justice's court.
The evidence showed that defendants in said suit reside as alleged, and did not show any cause of action in Falls county, for which reason judgment of the trial court is reversed, with instructions to transfer this case to the justice's court of precinct No. 1 of Collin county, Tex.
Reversed, with instructions.